Order filed November 21, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-00034-CV
                                  ____________

                       HELEN MAYFIELD, Appellant

                                       V.

THE EAGLE NEWSPAPER, HOLLY HUFFMAN, MATTHEW WATKINS
        & JOHN P. BARNWELL, CEO OF THE EVENING POST
       PUBLISHING CO., JOINTLY AND SEVERALLY, Appellees


                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-26254


                                  ORDER

      Appellant’s brief was due August 29, 2013. Appellant requested and was
granted an extension of time to file her brief until October 28, 2013, with a
notation that no further extensions would be granted absent exceptional
circumstances. No brief or further motion for extension of time has been filed.
Accordingly, we issue the following order:
      Unless appellant files a brief with the clerk of this court on or before
December 16, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).



                                     PER CURIAM




                                       2